 Case 1:18-cr-00167-PLM ECF No. 1299 filed 09/08/20 PageID.14708 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,                       )
                      Plaintiff,                )
                                                )      No. 1:18-cr-167-14
-v-                                             )
                                                )      Honorable Paul L. Maloney
NICOLE LYNN STARR,                              )
                           Defendant.           )
                                                )

           ORDER DENYING MOTION FOR SENTENCE REDUCTION

      Nicole Starr requests the Court reduce her sentence. (ECF No. 1271.) Starr

references the Fifth Amendment, the Eighth Amendment, and COVID-19 as reasons for

the Court to grant relief. The Government filed a response. (ECF No. 1280.) The Court

will deny the motion.

      1. COVID-19. Generally, a federal court may not modify a term of imprisonment

one it has been imposed, subject to a few exceptions. United States v. Alam, 960 F.3d 831,

832 (6th Cir. 2020). When Congress passed the First Step Act, it amended 18 U.S.C. §

3582(c)(1)(A), which now permits defendants to file motions for compassionate release with

the courts. Defendants, however, must exhaust administrative remedies before seeking relief

in the court. 18 U.S.C. § 3581(c)(1)(A). The statute’s exhaustion requirement constitutes a

“mandatory claim-processing rule” which “must be enforced” when properly invoked by the

Government. Alam, 960 F.3d at 834 (citations omitted). In other contexts involving

administrative remedies and prisoners, federal courts have required prisoners to exhaust
 Case 1:18-cr-00167-PLM ECF No. 1299 filed 09/08/20 PageID.14709 Page 2 of 3




their claims before filing their complaint. See Freeman v. Francis, 196 F.3d 641, 654 (6th

Cir. 1999).

       The Court cannot reduce Starr’s sentence under the First Step Act. The Government

raised administrative exhaustion in its brief in opposition. Starr filed this motion for sentence

reduction on July 12, 2020. She did not file her administrative request with the warden until

July 22, 2020. (ECF No. 1280 Gov’t Br. at 2 PageID.14650.) Prisoners cannot exhaust

administrative remedies after they file a lawsuit. See Freeman, 196 F.3d at 654.

       And, even if Starr had exhausted her administrative remedies, she has not

demonstrated extraordinary and compelling circumstances, as required by the statute. She

complains that FCI Hazelton’s response to the coronavirus has been wanting. But, risk of

infection to an individual that arises from prison conditions, by itself, will not justify

extraordinary and compelling circumstances. See United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020). Starr has not indicated that she suffers any medical condition that would put

her at a heightened risk of death from an infection as compared to other prisoners.

       2. Fifth and Eighth Amendments. Starr does not provide any authority suggesting

that this Court has the authority to reduce her sentence under the Fifth and Eighth

Amendments. Assuming for the sake of argument only that the Court could reduce her

sentence if she could show a violation of her constitutional rights, the Court has considered

whether she has a claim. Starr discusses a possible Eighth Amendment claim and mentions

the Fifth Amendment only in passing. To date, at several circuit courts have considered

Eighth Amendment COVID-context challenges from prisoners, each involving preliminary

injunction. See Wilson v. Williams, 961 F.3d 829, 840-42 (6th Cir. 2020); Swain v. Junior,


                                               2
 Case 1:18-cr-00167-PLM ECF No. 1299 filed 09/08/20 PageID.14710 Page 3 of 3




958 F.3d 1081, 1089 (11th Cir. 2020); Valentine v. Collier, 956 F.3d 797, 801-02 (5th Cir.

2020). The courts found that the prisoners were unlikely to succeed on the merits of their

Eighth Amendment claims because the prisoners could not show that the Bureau of Prisons

acted with deliberate indifference. The same problem arises here. The Government outlines

the efforts made by the BOP to control and contain COVID-19 within the prison system.

Starr’s brief discusses events that occurred before the BOP began its concerted efforts.



       For these reasons, the Court DENIES Starr’s motion for reduction in sentence. (ECF

No. 1271.) IT IS SO ORDERED.

Date: September 8, 2020                                      /s/ Paul L. Maloney
                                                                 Paul L. Maloney
                                                                 United States District Judge




                                             3
